Citation Nr: 0701578	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  05-11 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance of another person, or 
on account of being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1940 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

In October 2005, the veteran testified before a decision 
review officer at a hearing at the RO.  In May 2006, the 
veteran testified before the undersigned Veterans Law Judge 
at a videoconference Board hearing.  

In October 2005, the RO denied increased ratings for his 
service-connected flat feet and left knee conditions, and 
increased the evaluation for his right knee condition to 20 
percent.  The veteran disagreed with that decision and the RO 
issued a Statement of the Case in May 2006.  Computer records 
show that a substantive appeal was apparently received by the 
RO in July 2006; however, those claims have not yet been 
certified for Board consideration.  Thus, the Board will 
defer action on these claims until such time as the RO 
certifies them to the Board for review.

In June 2006, the veteran filed a claim for a total 
disability rating based on individual unemployability.  The 
issue is referred to the RO for appropriate action.

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran's service-connected right knee disorder 
(rated 40 percent), bilateral flat feet (rated 30 percent), 
left knee disorder (rated 10 percent), and amputation of the 
distal end of the left middle finger (rated zero percent) do 
not prevent him from caring for his daily personal needs, and 
do not render him unable to protect himself from the hazards 
of daily living.

2.  The veteran is not substantially confined to his house or 
immediate premises as a result of his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for SMC based on the need for regular aid and 
attendance of another person, or on account of being 
housebound, are not met.  38 C.F.R. §§ 1114, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.350, 3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, in a July 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate a claim for SMC, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post service medical 
records and examination reports.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for SMC, any 
question as to an appropriate effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the veteran.  Thus, any such error 
is harmless and does not prohibit consideration of these 
matters on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
including those raised at his RO and Board hearings, service 
medical records, service personnel records, private medical 
records, VA medical records, and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. § 3.350(b) (2006).  The following will 
be accorded consideration in determining the need for regular 
aid and attendance: inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
able to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, requiring care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a) (2006).

Special monthly compensation may also be paid if a veteran 
has a single service-connected disability rated 100 percent 
and either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the veteran is 
substantially confined, as a direct result of service-
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his 
lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(i) (2006).

The veteran is service-connected for a right knee disorder 
(rated 40 percent), bilateral flat feet (rated 30 percent), a 
left knee disorder (rated 10 percent), and the amputation of 
the distal end of the left middle finger (rated zero 
percent).  

An October 2001 VA examination report reflects the veteran's 
medical history of status post cerebrovascular accident, 
arteriosclerotic heart disease, coronary artery disease, 
degenerative joint disease, hypertension, and renal 
insufficiency.  Examination showed marked limitation of 
motion of the right upper and lower extremities along with 
weakness.  The examiner noted that the veteran needs 
assistance to come to a standing position from the wheelchair 
and can take a few steps with assistance.  The examiner then 
provided the following diagnoses: arteriosclerotic heart 
disease with congestive heart failure, hypertension, status 
post cerebrovascular accident with right hemiparesis, 
degenerative disc disease of the lumbar spine, chronic renal 
insufficiency, and bilateral pes planus.  The examiner 
recommended aid and attendance.  In this regard, the Board 
observes that the recommendation appears to be based mainly 
on non-service-connected conditions, including cardiovascular 
disorders and right hemiparesis due to a stroke.  Indeed, the 
only reference to "assistance" was made in the context of 
his right hemiparesis.

In a January 2003 correspondence, the veteran stated that due 
to a stroke he has been having continuous pain in his feet, 
which has caused his legs to go out, and that he cannot walk 
without assistance.  

A June 2004 report reflects that the veteran's right shoulder 
injury (rotator cuff tear) limits the range of motion to 
shoulder level and that he needs assistance because of this 
for bathing, dressing, and grooming.  It was noted that he 
had a stroke that weakened his right side (arm and leg).  The 
report also reflects that the veteran has to use a wheelchair 
or walker to ambulate due to osteoarthritis, which developed 
from his service-connected knee and foot conditions, and from 
a stroke, which affected his right arm and leg.  Severe 
degenerative changes of the back and bilateral hip arthritis 
were also noted.  As for his ability to leave the home, the 
report notes that the veteran goes to the store every 7 to 10 
days for groceries, that someone has to take him, and that he 
uses a wheelchair or electric scooter once he is there.  In 
addition, the report notes that the veteran requires a 
walker, cane, or wheelchair.  Lastly, the report contains the 
opinion that the veteran requires the daily personal health 
care services of a skilled provider without which the veteran 
would require hospital, nursing home, or other institutional 
care.

The Board observes that the above report shows that the 
veteran needs the regular aid and attendance of another 
person; however, the report fails to show that this need is 
due solely to his service-connected disabilities.  Although 
the veteran's service-connected disabilities of the knees and 
feet are noted as contributing to his need for an assistive 
device for ambulation, the report also attributes this need 
to the residuals of a stroke that weakened the right leg.  In 
addition, his inability to bath, dress, and groom himself has 
been attributed to a non-service-connected right shoulder 
condition and residuals of a stroke.

An August 2004 VA examination noted the veteran attended the 
examination by himself, after being dropped off by the VA 
van.  The examiner noted he needed no assistance in attending 
to the ordinary hazards of daily living, did not need the 
assistance of another to protect him from the ordinary 
hazards of his daily environment.  It was noted he appeared 
to have some significant difficulty with advancing age, and 
significantly increased problem with walking since his last 
examination, and used a rolling walker.  The veteran reported 
that he attended physical therapy in his building where he 
rides the exercise bike.  He also reported that he does go 
shopping with a friend on occasion.  It was noted that he was 
able to fasten and unfasten his clothes, and could put on and 
take off his shoes.  He was able to walk 250 feet with the 
examiner with no evidence of needing to stop for a rest.  The 
examiner noted the veteran was able to leave his home without 
assistance, but does require transportation.

In his September 2004 notice of disagreement, the veteran 
indicated that the residuals of his colon cancer surgery 
required the daily assistance of others.  His colon cancer is 
not a service connected condition.

A July 2005 VA joints examination report reflects that the 
veteran had a stroke with residual weakness and hemiparesis 
of the right leg.  It was noted the veteran lives alone.  The 
report notes the veteran's bilateral knee and ankle 
disabilities, and reflects that they affect his activities of 
daily living.  The examiner indicated that they have a 
moderate effect on chores, shopping, exercise, sports, 
recreation, traveling, and bathing; a mild effect on 
dressing, toileting, and grooming; and no effect on feeding.  
The examiner added that the veteran's stroke has disabled 
him.  Thus, the Board observes that the examiner has 
essentially opined that the residuals of the stroke have more 
of an impact on the veteran's daily activities than his 
service-connected disabilities.  

A July 2005 VA treatment note reflects that the veteran has 
fallen getting out of bed twice in the last two weeks and 
that he laid on the floor for 12 hours before he could call 
for help.  The report notes he receives help from an aid who 
cooks, cleans, helps with bathing, and buys groceries.  The 
note further reflects that the veteran is dependent on 
several activities of daily living and instrumental 
activities of daily living.  It was noted that without such 
home health services, he would require nursing home 
placement.

At his October 2005 hearing before a decision review officer, 
the veteran testified that a home health aide comes to his 
house three days per week to help around the house.  When 
asked what disabilities prevent him from doing work around 
the house, the veteran stated that he cannot walk, noting 
that he had two strokes and that his legs were "gone" 
especially the right one.  He added that he had five back 
surgeries and laminectomies, that he had a complete tear of 
his right rotator cuff, and that his right hand was almost 
useless.  He also testified that he uses a walker to get 
around the house, that he cannot bath himself, and that he 
cannot use the stove because of not being able to stand up 
but that he can make cold sandwiches.  

At his May 2006 Board hearing, the veteran testified that he 
can dress himself but that it takes a long time, that he can 
prepare meals but not with a stove, that he can generally 
wash himself but not bath, that he has difficulty going to 
the bathroom, and that he cannot clean the house or do 
laundry.  

Given the above evidence, the Board acknowledges that the 
veteran's service-connected disabilities affect his daily 
living; however, they alone have not been shown to render him 
so helpless as to require regular assistance of another.  
Rather, the evidence shows that his non-service-connected 
conditions including his right shoulder condition and 
residuals of a stroke (right hemiparesis) cause him to 
require the assistance of others.  Unfortunately, such non-
service-connected conditions may not be the basis of an award 
of SMC.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

As for housebound benefits, the Board notes that the veteran 
does not have a single service-connected disability that is 
rated 100 percent.  Additionally, the evidence does not show 
that his service-connected disabilities alone restrict him to 
his dwelling or immediate premises.  Therefore, the veteran 
does not meet the criteria for housebound benefits.  38 
U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The Board is cognizant that an appeal is pending at the RO 
regarding the evaluations assigned to the veteran's lower 
extremity conditions, and that housebound benefits can be 
assigned when a veteran has a 100 percent evaluation plus 
additional service-connected disability or disabilities 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems.  While the veteran in 
this case could, in theory, be awarded a 100 percent rating 
for loss of use of both feet, the other disability(ies) would 
involve the same anatomical segments or bodily system; thus, 
such could not qualify for an additional 60 percent 
disability for housebound purposes, regardless of the 
evaluation assigned.  Moreover, the provisions of the 
amputation rule would also apply.  38 C.F.R. § 4.68.  Thus, 
even if the maximum were awarded in the appeal pending at the 
RO, such would still not give rise to entitlement to 
housebound benefits.  Consequently, remand of this issue is 
not required.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   



ORDER

Special monthly compensation based on the need for regular 
aid and attendance of another person, or on account of being 
housebound, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


